As filed with the Securities and Exchange Commission on September 29, 2011 1933 Act Registration Number – 333-175770 1940 Act Registration Number – 811-22588 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. 1 Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 1 BPV Family of Funds (Exact Name of Registrant as Specified in Charter) 9202 South Northshore Drive, Suite 300 Knoxville, TN 37922 (Address of Principal Office) Registrant's Telephone Number, including Area Code: 865-243-8000 Reed Keller 9202 South Northshore Drive, Suite 300 Knoxville, TN 37922 (Name and Address of Agent for Service) With copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101 Approximate Date of Proposed Public Offering:As soon as practical after the effective date of this registration statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. BPV Core Diversification Fund - CUSIP 05573K101 BPV Wealth Preservation Fund - CUSIP 05573K200 BPV Core Diversification Fund BPV Wealth Preservation Fund each a series of the PROSPECTUS October 5, 2011 The BPV Family of Funds currently offers two separate series representing separate portfolios of investments: the BPV Core Diversification Fund (the “Core Diversification Fund”) and the BPV Wealth Preservation Fund (the “Wealth Preservation Fund” and collectively, the “Funds”). These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents Page SUMMARY OF THE BPV CORE DIVERSIFICATION FUND 1 SUMMARY OF THE BPV WEALTH PRESERVATION FUND 5 MORE ABOUT THE FUNDS’ PRINCIPAL INVESTMENT STRATEGIES 9 The BPV Core Diversification Fund 9 The BPV Wealth Preservation Fund 10 RISKS AND ADDITIONAL INFORMATION ABOUT THE FUNDS 11 Principal Risks of Investing in a Fund 11 Temporary Defensive Positions. 14 Disclosure of Portfolio Holdings 15 MANAGEMENT 15 SHAREHOLDER INFORMATION 16 INVESTING IN THE FUND 16 Purchasing Shares 17 Additional Information About Purchases and Redemptions 19 OTHER IMPORTANT INFORMATION 20 Distributions 20 Federal Taxes 20 Financial Highlights 21 i Summary of the BPV Core Diversification Fund Investment Objective.The investment objective of the Core Diversification Fund is to seek long-term capital appreciation. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Core Diversification Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Redemption Fee (as a percentage of amount redeemed (sold) within sixty (60) days of the initial purchase of shares in the Core Diversification Fund) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees None Other Expenses 1 0.48% Acquired Fund Fees and Expenses 0.28% Total Annual Fund Operating Expenses 1.51% Fee Waiver and/or Expense Reimbursement 2 -0.23% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 2 1.28% 1 Because the Core Diversification Fund is new, “Other Expenses” and "Acquired Fund Fees and Expenses" are based on estimated amounts for the current fiscal year. 2 BPV Wealth Management, LLC (the “Adviser”) has entered into a contractual agreement with the Core Diversification Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Core Diversification Fund, if necessary, in an amount that limits “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, Acquired Fund Fees and Expenses, and extraordinary expenses) to not more than 1.00%. Subject to approval by the Core Diversification Fund’s Board, any waiver under the Expense Limitation Agreement is subject to repayment by the Core Diversification Fund within the three fiscal years following the year in which such waiver occurred, if the Core Diversification Fund is able to make the payment without exceeding the 1.00% expense limitation. The current contractual agreement cannot be terminated prior to November 1, 2012 without the Board of Trustees’ approval. Example.This Example is intended to help you compare the cost of investing in the Core Diversification Fund with the cost of investing in other mutual funds. This expense example assumes that you invest $10,000 in the Core Diversification Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The expense example also assumes that your investment has a 5% return each year and the Core Diversification Fund’s operating expenses remain the same, and the contractual agreement to limit expenses remains in effect only until November 1, 2012.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Period Invested 1 Year 3 Years $130 $455 Portfolio Turnover.The Core Diversification Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Core Diversification Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Core Diversification Fund’s performance. Principal Investment Strategy of the Core Diversification Fund.The Adviser and the Fund’s sub-adviser, Quintium Advisors, LLC (the “Sub-Adviser”, and with the Adviser, the “Advisers”), believe that isolated asset classes generally perform inconsistently and prove volatile over time.The Fund is actively managed to be diversified across the three broad asset classes of equities, fixed income, and commodities and other alternatives (each a “Core Category”) in an effort to reduce the volatility of returns. The Advisers believe exposure to these three asset classes may produce attractive returns regardless of the performance of traditional asset classes. As a result, these strategies may offer returns that have a low correlation to traditional investment strategies and may serve to hedge risk associated with investments in traditional investment strategies. The Fund invests in each Core Category as described below: Equities The Fund may invest in equity securities that provide exposure to domestic and international markets, including mature and emerging markets, diverse market capitalizations, and multiple sectors. These securities may include exchange-traded funds (ETFs), other exchange-traded products (ETPs), mutual funds or common stocks or other equity securities issued by individual U.S. or foreign companies. Fixed Income The Fund may invest in fixed income securities of any maturity that provide exposure to sovereign or corporate debt, including domestic and international, mature and emerging, and investment grade and high yield (also known as “junk bond”) issues. These securities may include ETFs, other ETPs (e.g., exchange-traded notes (ETNs)) or mutual funds, domestic or foreign government securities, or domestic or foreign corporate securities. Commodities and Other Alternatives The Fund may invest in securities that provide exposure to commodities and other alternative assets. Types of investments purchased in this Core Category may also include direct investments in real estate investment trusts (REITs), master limited partnerships (MLPs) or other ETPs or mutual funds that invest in or otherwise track the performance of such investments. The percentage invested in each Core Category may range from approximately 0% to 50% of the Fund’s assets, as measured at the time of investment. Principal Risks of Investing in the Core Diversification Fund. An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Generally, the Fund will be subject to the following additional risks: •
